ORDER THIS MATTER, having come before the court upon reconsideration of the supervisory order entered on July 1, 2004; THIS COURT, having further examined the constitutional implications of proceeding with the implementation of the July 1, 2004, order; and THIS COURT, having concluded that proceeding with the implementation of the July 1, 2004, order would undermine the separation of powers principles articulated in Administrative Office of the Illinois Courts v. State & Municipal Teamsters, Chauffeurs & Helpers Union, Local 726, 167 Ill. 2d 180 (1995); IT IS HEREBY ORDERED that the July 1, 2004, order voluntarily recognizing Local 1220, International Brotherhood of Electrical Workers, AFL-CIO, as the bargaining representative for the Court Reporting Services Employees of the Circuit Court of Cook County is VACATED. Order entered January 25, 2005.